          Case 8:16-bk-15156-CB                  Doc 261 Filed 07/11/19 Entered 07/11/19 14:51:45                                       Desc
                                                  Main Document    Page 1 of 29



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Jeffrey I. Golden, State Bar No.1 33040
 jgolden@wgllp.com
 Faye Rasch, State Bar No. 253838
 frash@wgllp.com
 Ryan W. Beall, State Bar No. 313774
 rbeall@wgllp.com
 WEILAND GOLDEN GOODRICH LLP
 650 Town Center Drive, Suite 600
 Costa Mesa, California 92626
 Telephone: (714) 966-1000
 Facsimile: (714) 966-1002

      Attorney for: Thomas H. Casey, Chapter 7 Trustee

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

 In re:                                                                       CASE NO.: 8:16-bk-15156-CB

 779 STRADELLA, LLC, a Delaware limited liabilty                              CHAPTER: 7
 company,

                                                                                      NOTICE OF OBJECTION TO CLAIM

                                                                              DATE: 08/13/2019
                                                                              TIME: 2:30 pm
                                                                              COURTROOM: 5D
                                                                              PLACE: 411 W. Fourth Street
                                                                                       Santa Ana, California 92701

                                                              Debtor(s).

1. TO (specify claimant and claimant’s counsel, if any): Hinds & Shankman, LLP; attn: James Andrew Hinds, Jr.

2. NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Proof of Claim (Claim # 9-1             ) filed
   in the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or modifying the
   claim based upon the grounds set forth in the objection, a copy of which is attached hereto and served herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
    IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
    RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.
Date: 07/11/2019                                                                   WEILAND GOLDEN GOODRICH LLP
                                                                                   Printed name of law firm

                                                                                   /s/ Ryan W. Beall
                                                                                   Signature
Date Notice Mailed: 07/11/2019                                                     Ryan W. Beall
                                                                                   Printed name of attorney for objector

           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                       F 3007-1.1.NOTICE.OBJ.CLAIM
                                                                   Case 8:16-bk-15156-CB       Doc 261
                                                                                                   260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                                                                                       14:45:13          Desc
                                                                                                Main Document    Page 2
                                                                                                                      1 of 29
                                                                                                                           26


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Faye Rasch, State Bar No. 253838
                                                                    3 frasch@wgllp.com
                                                                      Ryan W. Beall, State Bar No. 313774
                                                                    4 rbeall@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    5 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    6 Facsimile      714-966-1002

                                                                    7 Attorneys for Chapter 7 Trustee
                                                                      Thomas H. Casey
                                                                    8

                                                                    9                            UNITED STATES BANKRUPTCY COURT
                                                                   10                             CENTRAL DISTRICT OF CALIFORNIA
                                                                   11                                     SANTA ANA DIVISION
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 In re                                            Case No. 8:16-bk-15156-CB
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 779 STRADELLA, LLC, a Delaware limited           Chapter 7
                                                                      liability company,
                                                                   14                                                  OBJECTION TO CLAIM NO. 9-1, FILED
                                                                                    Debtor.                            BY HINDS & SHANKMAN, LLP;
                              Tel 714-966-1000




                                                                   15                                                  MEMORANDUM OF POINTS AND
                                                                                                                       AUTHORITIES AND DECLARATION OF
                                                                   16                                                  THOMAS H. CASEY IN SUPPORT
                                                                                                                       THEREOF
                                                                   17
                                                                                                                       Date: August 13, 2019
                                                                   18                                                  Time: 2:30 p.m.
                                                                                                                       Ctrm: 5D
                                                                   19

                                                                   20 TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY

                                                                   21 JUDGE AND ALL OTHER INTERESTED PARTIES:

                                                                   22           Thomas H. Casey, duly appointed chapter 7 trustee ("Trustee") for the estate

                                                                   23 ("Estate") of 779 Stradella, LLC ("Debtor") hereby files this Objection to Claim No. 10 filed

                                                                   24 by Hinds & Shankman, LLP ("Objection"). In support of the Objection, the Trustee submit

                                                                   25 the following memorandum of points and authorities and the declaration of Thomas H.

                                                                   26 Casey ("Casey Declaration") in support thereof.

                                                                   27 I.        INTRODUCTION
                                                                   28           By this Objection, the Trustee objects to Claim No 9-1 (the "Claim") which is a proof
                                                                        1223818.1                                                               OBJECTION TO CLAIM
                                                                   Case 8:16-bk-15156-CB        Doc 261
                                                                                                    260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                                                                                        14:45:13            Desc
                                                                                                 Main Document    Page 3
                                                                                                                       2 of 29
                                                                                                                            26


                                                                    1 of claim filed by Hinds & Shankman, LLP ("Claimant") in in the above captioned

                                                                    2 bankruptcy case on the grounds that (i) the supporting documents filed with the Claim do

                                                                    3 not support the amount of the Claim, (ii) the Claim reflects legal services provided in the

                                                                    4 bankruptcy case to Jeffrey Yohai ("Yohai"), individually, and Baylor Holdings, LLC

                                                                    5 ("Baylor"), neither of which are the Debtor, and are not properly claims against the Estate,

                                                                    6 and (iii) the remainder of the Claim refers to representation by the Claimant of entities

                                                                    7 owned by Yohai without explanation of how or why those amounts are properly claims

                                                                    8 against the Estate.

                                                                    9           As set forth more fully below, legal representation of a principal of the Debtor in his

                                                                   10 individual capacity does not entitle an attorney to a claim against the Debtor's Estate.

                                                                   11 Furthermore, even if Claimant demonstrated that this representation somehow does
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 entitle it to a claim against the Debtor's Estate, the Claim does not adequately evidence
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 the amount of the Claim asserted by Claimant. The information attached to the Claim

                                                                   14 shows three unpaid bills of $113,205.87, $7,542.64, and $3,476.10, yet the Claimant
                              Tel 714-966-1000




                                                                   15 asserts a $200,000.00 Claim. The representation of the various entities owned by Yohai in

                                                                   16 state court proceedings likewise does not entitle the Claimant to a claim against the

                                                                   17 Debtor's Estate.

                                                                   18           As such, Trustee requests that the Court disallow the Claim in its entirety.

                                                                   19 II.       STATEMENT OF FACTS
                                                                   20           On December 21, 2016, the Debtor filed a voluntary petition for relief under

                                                                   21 chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code.”) Upon a motion

                                                                   22 by the United States Trustee, the Debtor’s case was converted to one under chapter 7 by

                                                                   23 order entered on December 1, 2017. Thomas H. Casey was appointed the chapter 7

                                                                   24 trustee on December 4, 2017.

                                                                   25           On June 19, 2018, the Claimant filed the Claim, No. 9-1, asserting an unsecured

                                                                   26 claim in the amount of $200,000.00 for "Services performed for the Debtor and the

                                                                   27 managing member Baylor LLC." Attached to the Claim are three "Billing Summaries"

                                                                   28 which show balance due on three different file numbers for $113,205.87, $7,542.64, and
                                                                        1223818.1                                      2                          OBJECTION TO CLAIM
                                                                   Case 8:16-bk-15156-CB        Doc 261
                                                                                                    260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                                                                                        14:45:13            Desc
                                                                                                 Main Document    Page 4
                                                                                                                       3 of 29
                                                                                                                            26


                                                                    1 $3,476.10. Additionally attached to the Claim is a retainer letter dated March 28, 2017

                                                                    2 between Hinds & Shankman, LLP and Jeffrey Yohai in connection with Los Angeles

                                                                    3 County Superior Court Case Nos. BC 640 933 and BC 640 932.

                                                                    4 III.      THE CLAIM
                                                                    5           A copy of the Claim is attached to this Objection and identified by the Court’s

                                                                    6 docket number pursuant to Local Bankruptcy Rule 3007-1:

                                                                    7         Claim     Claimant                           Date Filed   Amount and Classification
                                                                               9-1      Hinds & Shankman, LLP              06/19/2018   $200,000.00
                                                                    8                                                                   Unsecured Claim

                                                                    9

                                                                   10 IV.       LEGAL ANALYSIS
                                                                   11           Federal Rule of Bankruptcy Procedure 3001(f) provides in relevant part
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600




                                                                                      A proof of claim executed and filed in accordance with these
                                  Costa Mesa, California 92626




                                                                                      rules shall constitute prima facie evidence of the validity of the
                                                                   13                 amount of the claim.
                                                                   14 Section 502(a) of the Bankruptcy Code also provides that “[a] claim or interest proof of
                              Tel 714-966-1000




                                                                   15 which is filed under section 501 of this title, is deemed allowed, unless a party in interest .

                                                                   16 . . objects.” 11 U.S.C. § 502(a). A claim will not be allowed to the extent that the claim is

                                                                   17 “unenforceable against the debtor and property of the debtor, under any agreement or

                                                                   18 applicable law for a reason other than because such claim is contingent or unmatured . . .

                                                                   19 .” 11 U.S.C. § 502(b)(1). The claimant must establish by a preponderance of the

                                                                   20 evidence that its claim should be allowed. The ultimate burden of persuasion is on the

                                                                   21 claimant. See Lundell v. Anchor Construction Specialists, Inc. (In re Lundell), 223 F.3d

                                                                   22 1035, 1039 (9th Cir. 2000); Bitters v. Networks Elec. Corp. (In re Networks Elec. Corp.),

                                                                   23 195 B.R. 92, 96 (B.A.P. 9th Cir. 1996).

                                                                   24           The Claim is unenforceable against the Estate because the underlying debt is
                                                                   25 related to representation of Yohai, in his individual capacity, and Baylor, not the Debtor. In

                                                                   26 the event that the Court finds that the Claim is enforceable against the Estate, it should be

                                                                   27 reduced to the amount actually evidenced by the supporting documentation to the Claim.

                                                                   28
                                                                        1223818.1                                      3                           OBJECTION TO CLAIM
                                                                   Case 8:16-bk-15156-CB       Doc 261
                                                                                                   260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                                                                                       14:45:13           Desc
                                                                                                Main Document    Page 5
                                                                                                                      4 of 29
                                                                                                                           26


                                                                    1           A.    The Claim is Unenforceable Against the Estate
                                                                    2           The Claim purports to reflect a $200,000.00 unsecured claim for "Services

                                                                    3 performed for the Debtor and the managing member Baylor LLC." Despite such

                                                                    4 contention, the services performed by the Claimant were not on behalf of the Debtor.

                                                                    5 Claimant is not, and was not ever, the attorney of record for the Debtor. Claimant has not

                                                                    6 introduced any evidence that it had an agreement with the Debtor. Claimant has not filed

                                                                    7 any fee application with the Court for approval of fees with respect to representing the

                                                                    8 Debtor. As will be addressed below, post-petition representation of the principal of a

                                                                    9 Debtor does not entitle a firm to a claim against the Estate of the Debtor.

                                                                   10           The retainer letter attached to the Claim appears to contemplate that Claimant will

                                                                   11 represent Mr. Jeffrey Yohai in two superior court cases. The Debtor is not implicated in
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 any way. Since the billing number printed on the retainer letter (895.001) corresponds with
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 the billing number listed on the first Billing Summary showing a balance due of

                                                                   14 $113,205.87 (895.001), it appears that this retainer letter is the basis for all representation
                              Tel 714-966-1000




                                                                   15 of Yohai by the Claimant, and that there does not exist additional retainer letters relating

                                                                   16 to the representation of the Debtor provided by the Claimant. Claimant has asserted that

                                                                   17 the $113,205.87 is in reference to work performed by the Claimant in the bankruptcy case

                                                                   18 for Yohai. However, representation of a principal of the Debtor does not allow a Claimant

                                                                   19 a claim against the Debtor's Estate.

                                                                   20           Services provided by an attorney that benefit other entities than the debtor, such as

                                                                   21 the debtor's officers, directors, principals, or shareholders are not compensable from

                                                                   22 estate assets. In re Pine Valley Machine, Inc., 172 B.R. 481, 488 (Bankr. D. Mass. 1994).

                                                                   23 Fees for those types of services are payable by the entity that received the benefit. In re

                                                                   24 Ogden Modulars, Inc., 207 B.R. 198 (Bankr. E.D. Missouri 1997). This is the case, in part,

                                                                   25 because the dual representation of a closely held corporation and its principal has been

                                                                   26 disfavored by various bankruptcy courts. In re Cunzolo, 423 B.R. 735, 737 (Bankr.

                                                                   27 W.D.Pa. 2010); citing In re BH & P, Inc., 949 F.2d 1300 (3d Cir. 1991); In re Bohack Corp,

                                                                   28 607 F.2d 258 (2d Cir. 1979); In re Fascella Enters., Inc., 2006 WL 1530256 (Bankr.
                                                                        1223818.1                                     4                         OBJECTION TO CLAIM
                                                                   Case 8:16-bk-15156-CB      Doc 261
                                                                                                  260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                                                                                      14:45:13              Desc
                                                                                               Main Document    Page 6
                                                                                                                     5 of 29
                                                                                                                          26


                                                                    1 E.D.Pa. April 12, 2006). The resulting conflict for an attorney representing both a

                                                                    2 corporation and its majority shareholder, who controls the corporation, is the risk that the

                                                                    3 shareholder in control will instruct counsel in ways that favor her interest as guarantor at

                                                                    4 the expense of her fiduciary duty to the corporation. In re Staughan, 428 B.R. 618, 626

                                                                    5 (Bankr. W.D.Pa. 2010); In re Plaza Hotel Corp., 111 B.R. 882 (Bankr. E.D.Cal. 1990). If

                                                                    6 an attorney seeks fees from a debtor, those fees cannot be awarded to him for services

                                                                    7 he performed unless it is clear that he was acting on behalf of the debtor rather than on

                                                                    8 behalf of officers or directors of the debtor. In re Entertainment, Inc., 255 B.R. 412, 424

                                                                    9 (Bankr. N.D. Ill. 1998).

                                                                   10         Essentially, Claimant asserts a claim against the Estate for purported

                                                                   11 representation of the Debtor. However, the only evidence of Claimant's representation is
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 on behalf of officers, directors, or shareholders of the Debtor. Claimant has never applied
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 for approval of fees or filed a statement regarding the compensation to be paid by the

                                                                   14 Debtor with the court in direct violation of the Bankruptcy Code which states:
                              Tel 714-966-1000




                                                                   15                Any attorney representing a debtor in a case under this title, or
                                                                                     in connection with such a case, whether or not such attorney
                                                                   16                applies for compensation under this title, shall file with the court
                                                                                     a statement of the compensation paid or agreed to be paid, if
                                                                   17
                                                                                     such payment or agreement was made after one year before
                                                                   18                the date of the filing of the petition, for services rendered or to
                                                                                     be rendered in contemplation of or in connection with the case
                                                                   19                by such attorney, and the source of the compensation.
                                                                   20 11 U.S.C § 329(a). Thus, Claimant filed the Claim, purportedly for representing the

                                                                   21 Debtor, without proof of representation of the Debtor rather than merely the officers or

                                                                   22 directors of the Debtor, and without evidence of any application for approval of, and

                                                                   23 payment on, its work performed other than unpaid billing statements. Representation of a

                                                                   24 debtor's officers or directors does not entitle an attorney to compensation from the

                                                                   25 debtor's estate. There is no evidence in the Claim and attached documents that would

                                                                   26 support Claimant's contention that it should be compensated from the Debtor's estate for

                                                                   27 its representation. Furthermore, even if such evidence existed, Claimant would be

                                                                   28 precluded from obtaining such compensation absent application to the Court for the
                                                                      1223818.1                                 5                         OBJECTION TO CLAIM
                                                                   Case 8:16-bk-15156-CB            Doc 261
                                                                                                        260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                                                                                            14:45:13                 Desc
                                                                                                     Main Document    Page 7
                                                                                                                           6 of 29
                                                                                                                                26


                                                                    1 reasonableness and/or appropriateness of its fees. For the reasons stated above, the

                                                                    2 Claim is not enforceable against the Estate and should be disallowed in its entirety.

                                                                    3             B.      If the Court Finds That the Claim is Enforceable Against the Estate, the
                                                                    4                     Claim Should Be Disallowed or Reduced
                                                                    5             If the Court finds that the Claim is enforceable against the Estate, the Trustee

                                                                    6 requests that the Claim be disallowed in its entirety or reduced to an amount to be

                                                                    7 determined by the Court. First and foremost, the Claim facially states an unsecured claim

                                                                    8 of $200,000.00, however the three unpaid billing summaries attached to the Claim total

                                                                    9 only $124,224.61.1 Secondly, if the Court finds that the Claim is enforceable against the

                                                                   10 Estate, it is only allowed to be compensated by estate assets the extent that the legal

                                                                   11 services provided actually resulted in a benefit to the estate. In re Ogden Modulars, Inc.,
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 207 B.R. at 200. Since it appears that some of the representation that is the basis for the
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Claim relates to state court actions and some relates to work performed for Yohai and

                                                                   14 Baylor in their individual capacities, the Claimant need prove how such representation
                              Tel 714-966-1000




                                                                   15 benefited the Estate, rather than simply Yohai individually or Baylor. To the extent that the

                                                                   16 Court holds that the Claim is enforceable against the Estate, the Trustee requests that the

                                                                   17 Claim be disallowed in its entirety since the Claimant has introduced no evidence that the

                                                                   18 services performed provided an actual and substantial benefit to the Estate.

                                                                   19 V.          RESERVATION OF RIGHTS
                                                                   20             The Trustee reserves the right to object to the Claim on any other grounds to the

                                                                   21 extent he determines an objection is warranted.

                                                                   22 //

                                                                   23 //

                                                                   24 //

                                                                   25 //

                                                                   26 //

                                                                   27

                                                                   28       1
                                                                                The Billing Summaries are in the amounts of $113,205.87, $7,542.64, and $3,476.10.
                                                                        1223818.1                                             6                            OBJECTION TO CLAIM
                                                                   Case 8:16-bk-15156-CB       Doc 261
                                                                                                   260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                                                                                       14:45:13          Desc
                                                                                                Main Document    Page 8
                                                                                                                      7 of 29
                                                                                                                           26


                                                                    1 VI.       CONCLUSION
                                                                    2           The Trustee respectfully request that the Court sustain the objection and enter an

                                                                    3 order disallowing Claim No. 9-1.

                                                                    4                                                Respectfully submitted,

                                                                    5 Dated: July 11, 2019                           WEILAND GOLDEN GOODRICH LLP

                                                                    6

                                                                    7                                                By: /s/ Jeffrey I. Golden
                                                                                                                         JEFFREY I. GOLDEN
                                                                    8                                                    FAYE RASCH
                                                                                                                         RYAN W. BEALL
                                                                    9                                                    Attorneys for Chapter 7 Trustee
                                                                                                                         Thomas H. Casey
                                                                   10

                                                                   11
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1223818.1                                     7                        OBJECTION TO CLAIM
Case 8:16-bk-15156-CB   Doc 261
                            260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                14:45:13   Desc
                         Main Document    Page 9
                                               8 of 29
                                                    26
Case 8:16-bk-15156-CB   Doc 261
                            260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                14:45:13   Desc
                         Main
                         MainDocument
                              Document Page
                                          Page10
                                               9 of
                                                 of26
                                                    29




                  EXHIBIT A
Case 8:16-bk-15156-CB     Doc 261
                              260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                  14:45:13        Desc
                           Main Document    Page 11
                                                 10 of 29
                                                       26
  Case 8:16-bk-15156-CB   Claim 9-1   Filed 06/19/18   Desc Main Document   Page 1 of
                                            15




                               EXHIBIT A       PAGE 9
Case 8:16-bk-15156-CB     Doc 261
                              260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                  14:45:13        Desc
                           Main Document    Page 12
                                                 11 of 29
                                                       26
  Case 8:16-bk-15156-CB   Claim 9-1   Filed 06/19/18   Desc Main Document   Page 2 of
                                            15




                               EXHIBIT A      PAGE 10
Case 8:16-bk-15156-CB     Doc 261
                              260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                  14:45:13        Desc
                           Main Document    Page 13
                                                 12 of 29
                                                       26
  Case 8:16-bk-15156-CB   Claim 9-1   Filed 06/19/18   Desc Main Document   Page 3 of
                                            15




                               EXHIBIT A      PAGE 11
Case 8:16-bk-15156-CB     Doc 261
                              260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                  14:45:13        Desc
                           Main Document    Page 14
                                                 13 of 29
                                                       26
  Case 8:16-bk-15156-CB   Claim 9-1   Filed 06/19/18   Desc Main Document   Page 4 of
                                            15




                               EXHIBIT A      PAGE 12
Case 8:16-bk-15156-CB     Doc 261
                              260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                  14:45:13        Desc
                           Main Document    Page 15
                                                 14 of 29
                                                       26
  Case 8:16-bk-15156-CB   Claim 9-1   Filed 06/19/18   Desc Main Document   Page 5 of
                                            15




                               EXHIBIT A      PAGE 13
Case 8:16-bk-15156-CB     Doc 261
                              260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                  14:45:13        Desc
                           Main Document    Page 16
                                                 15 of 29
                                                       26
  Case 8:16-bk-15156-CB   Claim 9-1   Filed 06/19/18   Desc Main Document   Page 6 of
                                            15




                               EXHIBIT A      PAGE 14
Case 8:16-bk-15156-CB     Doc 261
                              260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                  14:45:13        Desc
                           Main Document    Page 17
                                                 16 of 29
                                                       26
  Case 8:16-bk-15156-CB   Claim 9-1   Filed 06/19/18   Desc Main Document   Page 7 of
                                            15




                               EXHIBIT A      PAGE 15
Case 8:16-bk-15156-CB     Doc 261
                              260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                  14:45:13        Desc
                           Main Document    Page 18
                                                 17 of 29
                                                       26
  Case 8:16-bk-15156-CB   Claim 9-1   Filed 06/19/18   Desc Main Document   Page 8 of
                                            15




                               EXHIBIT A      PAGE 16
Case 8:16-bk-15156-CB     Doc 261
                              260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                  14:45:13        Desc
                           Main Document    Page 19
                                                 18 of 29
                                                       26
  Case 8:16-bk-15156-CB   Claim 9-1   Filed 06/19/18   Desc Main Document   Page 9 of
                                            15




                               EXHIBIT A      PAGE 17
Case 8:16-bk-15156-CB      Doc 261
                               260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                   14:45:13        Desc
                            Main Document    Page 20
                                                  19 of 29
                                                        26
   Case 8:16-bk-15156-CB    Claim 9-1   Filed 06/19/18   Desc Main Document   Page 10
                                            of 15




                                EXHIBIT A       PAGE 18
Case 8:16-bk-15156-CB      Doc 261
                               260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                   14:45:13        Desc
                            Main Document    Page 21
                                                  20 of 29
                                                        26
   Case 8:16-bk-15156-CB    Claim 9-1   Filed 06/19/18   Desc Main Document   Page 11
                                            of 15




                                EXHIBIT A       PAGE 19
Case 8:16-bk-15156-CB      Doc 261
                               260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                   14:45:13        Desc
                            Main Document    Page 22
                                                  21 of 29
                                                        26
   Case 8:16-bk-15156-CB    Claim 9-1   Filed 06/19/18   Desc Main Document   Page 12
                                            of 15




                                EXHIBIT A       PAGE 20
Case 8:16-bk-15156-CB      Doc 261
                               260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                   14:45:13        Desc
                            Main Document    Page 23
                                                  22 of 29
                                                        26
   Case 8:16-bk-15156-CB    Claim 9-1   Filed 06/19/18   Desc Main Document   Page 13
                                            of 15




                                EXHIBIT A       PAGE 21
Case 8:16-bk-15156-CB      Doc 261
                               260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                   14:45:13        Desc
                            Main Document    Page 24
                                                  23 of 29
                                                        26
   Case 8:16-bk-15156-CB    Claim 9-1   Filed 06/19/18   Desc Main Document   Page 14
                                            of 15




                                EXHIBIT A       PAGE 22
Case 8:16-bk-15156-CB      Doc 261
                               260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                   14:45:13        Desc
                            Main Document    Page 25
                                                  24 of 29
                                                        26
   Case 8:16-bk-15156-CB    Claim 9-1   Filed 06/19/18   Desc Main Document   Page 15
                                            of 15




                                EXHIBIT A       PAGE 23
        Case 8:16-bk-15156-CB                     Doc 261
                                                      260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                                          14:45:13                                      Desc
                                                   Main Document    Page 26
                                                                         25 of 29
                                                                               26



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Objection to Claim No. 9-1, Filed by Hinds &
Shankman, LLP' Memorandum of Points and Authorities and Declaration of Thomas H. Casey in Support Thereof
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 11, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) July 11, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 11, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Served by Personal Delivery
Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtroom 5D
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 7/11/2019                      Victoria Rosales
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:16-bk-15156-CB                     Doc 261
                                                      260 Filed 07/11/19 Entered 07/11/19 14:51:45
                                                                                          14:45:13                                      Desc
                                                   Main Document    Page 27
                                                                         26 of 29
                                                                               26


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Ryan W Beall rbeall@lwgfllp.com, vrosales@wgllp.com;kadele@wgllp.com
Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
Jeffrey W Dulberg jdulberg@pszjlaw.com
Oscar Estrada oestrada@ttc.lacounty.gov
Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
Beth Gaschen bgaschen@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
Richard Girgado rgirgado@counsel.lacounty.gov
Barry S Glaser bglaser@swesq.com, erhee@swesq.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Michael J Hauser michael.hauser@usdoj.gov
James Andrew Hinds jhinds@jhindslaw.com, mduran@jhindslaw.com
Marc Y Lazo mlazo@whbllp.com, rosie.cantillo.paralegal@gmail.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
Daren M Schlecter daren@schlecterlaw.com, assistant@schlecterlaw.com
Kambiz J Shabani joseph@shabanipartners.com
Paul R Shankman pshankman@jhindslaw.com, mduran@jhindslaw.com
David B Shemano dshemano@shemanolaw.com
Rachel M Sposato rsposato@jhindslaw.com, mduran@jhindslaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 8:16-bk-15156-CB                   Doc 261 Filed 07/11/19 Entered 07/11/19 14:51:45                                       Desc
                                                Main Document    Page 28 of 29



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                           650 Town Center Drive, Suite 600
                                                 Costa Mesa, CA 92626
A true and correct copy of the foregoing document entitled: NOTICE OF OBJECTION TO CLAIM will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
07/11/2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 07/11/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 07/11/2019 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 VIA PERSONAL DELIVERY
 The Honorable Catherine Bauer
 United States Bankruptcy Court
 411 W. Fourth Street, Courtroom 5D
 Santa Ana, CA 92701
                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 07/11/2019         Victoria Rosales
 Date                        Printed Name                                                     Signature




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
   Case 8:16-bk-15156-CB       Doc 261 Filed 07/11/19 Entered 07/11/19 14:51:45            Desc
                                Main Document    Page 29 of 29


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Ryan W Beall rbeall@lwgfllp.com, vrosales@wgllp.com;kadele@wgllp.com
Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
Jeffrey W Dulberg jdulberg@pszjlaw.com
Oscar Estrada oestrada@ttc.lacounty.gov
Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
Beth Gaschen bgaschen@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
Richard Girgado rgirgado@counsel.lacounty.gov
Barry S Glaser bglaser@swesq.com, erhee@swesq.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Michael J Hauser michael.hauser@usdoj.gov
James Andrew Hinds jhinds@jhindslaw.com, mduran@jhindslaw.com
Marc Y Lazo mlazo@whbllp.com, rosie.cantillo.paralegal@gmail.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
Daren M Schlecter daren@schlecterlaw.com, assistant@schlecterlaw.com
Kambiz J Shabani joseph@shabanipartners.com
Paul R Shankman pshankman@jhindslaw.com, mduran@jhindslaw.com
David B Shemano dshemano@shemanolaw.com
Rachel M Sposato rsposato@jhindslaw.com, mduran@jhindslaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
